 


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

    ALBERT EDWARDS, 

           Petitioner,
                                                       Case No. 17-cv-114-jdp
      v.

    MATTHEW MARSKE,

           Respondent.


                              JUDGMENT IN A CIVIL CASE


           IT IS ORDERED AND ADJUDGED that judgment is entered denying

petitioner Albert Edwards petition for writ of habeas corpus under § 2241 and

dismissing this case.


           /s/                                                   3/29/2019
           Peter Oppeneer, Clerk of Court                        Date




 
